Adeline Jacobs brought this suit originally in the Summit Common Pleas for personal injuries received when she was knocked down by an automobile driven by C. V. Ferris.
It was claimed that the injury resulted in a tubercular abscess of the spine.
The trial court, over the objection of Jacobs, admitted certain pleadings filed in a similar action by plaintiff ten years previous to the time this action was begun and thereby impeached the credibility of the plaintiff’s testimony by attempting to show she had made false and fraudulent claims in the previous suit which had been settled and dismissed without trial.
The judgment of the trial court for the defendant, Ferris, was affirmed by the Appeals.
Jacobs, in the Supreme Court, contends that the court committed prejudicial error in admitting the pleadings of the former case on the ground that they were irrelevant to any issues to the case on trial and tended to raise mere collateral issues.